DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/202 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: reference “308A” has been used to designate both “first housing section” and “second housing section” under paragraph [0024]. Appropriate correction is required.
Claim Objections
Claim 5 and 15 are  objected to because of the following informalities:  
Claim 5, the phrase” section housing section” should read as “second housing section”.  
Claim 15, “wherein the first rear wall is substantially perpendicular to the first outlet opening and the first rear wall. Emphasis added, should read as “wherein the first rear wall is substantially perpendicular to the first outlet opening”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over NEELAGANTAN; Chera Selvan (US 20170354271 A1 hereinafter refereed as Neelagantan) in view of Chuang; Sue-Li &quot;Kingsley&quot; (US 6755042 B2 hereinafter refereed as Chuang).
In regards to claim 1 and 11, Neelagantan and Chuang discloses the claimed invention.
Neelagantan discloses a heat exchanger for a refrigerated merchandiser (a refrigeration display with evaporator coils, see figure 2) comprising: a fan housing (fan plenum 120).
Neelagantan fails to disclose the fan housing has a first section with a first open outlet and a second section with a second open outlet.
 Chuang teaches in the art of refrigeration system comprising a display case, that fan housing has a first section with a first open outlet and a second section with a second open outlet(a fan housing as shown in figure 2, with a partition 50 and 60 that divides air volume between the first and second fan, see abstract); therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Neelagantan by Chuang such that the fan housing(fan plenum 120) of Neelagantan further comprises the partition 50 and 60 of Chuang which divide the fan plenum 120 in to two fan sections at the middle so that preventing air flow from left side fan from interfering with air flow from right side fan, see Col. 2, line 44-46. Having these partitions 50 and 60 in fan plenum 120, prevents turbulence from the first fan from interfering with the flow of air through the second fan. In this way, partitions 50, 60 serve to promote a uniform air curtain without air fluctuation as taught by Chuang, see Col 3, line 1-4.
Neelagantan  as modified further teaches a first fan(first fan,122) positioned in the first section and configured to create a first airflow through the first open outlet(see annotated reference below); a second fan(second fan, 122’) positioned in the second section and configured to create a second airflow through the second open outlet(see annotated reference below); and an evaporator(124) in fluid communication with the first open outlet and second open outlet (The at least one fan plenum 120 and at least one fan 122 are configured to direct air over the plurality of evaporator coils 124, [0017] line6-8), wherein the first section is asymmetrical about a first section central axis and the second section is asymmetrical about a second section central axis(looking at figure 2 or the annotated reference below, if a central axis was drawn at the center of each section of the fan housing, an ordinary skill in the art would have recognized that the first section central axis passes over the center of the first fan,122 in which case the length of 


    PNG
    media_image1.png
    252
    378
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    237
    324
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    222
    377
    media_image3.png
    Greyscale


In regards to claim 2, Neelagantan and Chuang discloses the claimed invention.
Neelagantan as modified teaches wherein the first section central axis extends through the first housing section (see annotated reference above) in the direction of the first airflow (the annotated reference above shows that the first section central axis extending through the first housing section along the direction of the first air flow which is created by the first fan,122. When the fan is rotated, an airflow is generated inside the first housing section, then the air is forced to flow over the evaporator coils to create a cooled airflow. The cold airflow is then directed along the back wall 104, [0002] and [0016].and the second section central axis extends through the second housing section in the direction of the second airflow (the annotated reference above shows that the second section central axis extending through the second housing section along the direction of the second air flow which is created by the second fan,122’. When the fan is rotated, an airflow is generated inside the second housing section, then the air is forced to flow over the evaporator coils to create a cooled airflow. The cold airflow is then directed along the back wall 104, [0002] and [0016])
In regards to claim 3, Neelagantan and Chuang discloses the claimed invention.
Neelagantan as modified teaches wherein the fan housing is asymmetrical about a housing central axis (the annotated reference below shows the location of the housing central axis and is asymmetric about the axis, i.e. the housing section towards the evaporator coils 124 side is not symmetric with the housing section towards the base member, 102).

    PNG
    media_image4.png
    288
    434
    media_image4.png
    Greyscale



In regards to claim 4 and 17, Neelagantan and Chuang discloses the claimed invention.
Neelagantan further teaches wherein the first housing section abuts the second housing section (see the annotated reference of claim 1).
In regards to claim 5, 13 and 18, Neelagantan and Chuang discloses the claimed invention.

In regards to claim 6,7, 10 and 12, Neelagantan and Chuang discloses the claimed invention.
Neelagantan as modified teaches wherein the first housing section and the section housing section have a substantially trapezoidal configuration (see annotated reference of claim 1), wherein each of the first and second housing sections includes a rear wall(the rare wall of each housing section is not clearly shown in figure 2 since the view is cover by the base member 102), a first side wall and a second side wall(see annotated reference of claim 1) and the first housing section abuts the second housing section(see annotated reference of claim 1).
In regards to claim 8, Neelagantan and Chuang discloses the claimed invention.
Neelagantan discloses a heat exchanger for a refrigerated merchandiser(a refrigeration display with evaporator coils, see figure 2) comprising: 9WO 2019/190457PCT/US2018/024329a fan housing(fan plenum 120) having an outlet(see annotated reference below); a first fan (first fan,120) positioned in the fan housing(see the annotated reference below) and configured to create a first airflow through the outlet(when the first fan rotates, it would create a first airflow and the air will flow out through the outlet that is covered by the coil cover 130, towards the evaporator coils[0002]); a second fan(second fan,120’)positioned in the fan housing (see the annotated reference below) and configured to create a second airflow through the outlet (when the second fan rotates, it would create a second airflow and the air will flow out through the outlet that is 

    PNG
    media_image5.png
    286
    397
    media_image5.png
    Greyscale


In regards to claim 9, Neelagantan and Chuang discloses the claimed invention.

In regards to claim 14, Neelagantan and Chuang discloses the claimed invention.
Neelagantan discloses a heat exchanger for a refrigerated merchandiser (a refrigeration display with evaporator coils, see figure 2) comprising: a fan housing (fan plenum 120) 
 Neelagantan fails to explicitly disclose the fan housing has a first section and second section.
However, Chuang teaches in the art of refrigeration display system that the fan housing has a first section and second section(a fan housing as shown in figure 3 and 4, with a partition 50 and 60 that divides air volume between the first and second fan, see abstract); therefore it would have been obvious to one having ordinary skill in the art at the time the invention was 
Neelagantan as modified further teaches first section(first section) having a first rear wall, a first side wall, a second side wall, and a first open outlet(see annotated reference below); a second section(second section) having a second rear wall, a third side wall, a fourth side wall, and a second open outlet(see annotated reference below); a first fan(122) positioned in the first section and configured to create a first airflow through the first open outlet; a second fan (122’)positioned in the second section and configured to create a second airflow through the second open outlet(see annotated reference below); and 10WO 2019/190457PCT/US2018/024329 an evaporator(124) in fluid communication with the first open outlet and second open outlet(The at least one fan plenum 120 and at least one fan 122 are configured to direct air over the plurality of evaporator coils 124, [0017] line6-8), wherein the first side wall intersects the first rear wall at a first angle(the annotated reference below shows the first side wall extending to intersect with the first rear wall which is obscured by the base member 102 at a certain first angle), the second side wall intersects the first rear wall at a second angle that is different than the first angle(in the same way as the first side wall, the annotated reference below shows the second side wall extending to intersect with the first rear wall which is obscured by the base member 102 at a certain second angle different from the first angle), the first side wall intersects the first open outlet at a third 


    PNG
    media_image6.png
    262
    391
    media_image6.png
    Greyscale

In regards to claim 15-16, Neelagantan and Chuang discloses the claimed invention.
Neelagantan teaches wherein the first rear wall is substantially perpendicular to the first outlet opening (according to the disclosure, the purpose of having the first rear wall perpendicular to the first open outlet is to make the length if the first side wall does not equal the length of the second wall. Thus, even though Neelagantan’s first rear wall is obscured by the base member 102 and cannot definitely tell if the rear wall is substantially perpendicular to the first outlet, it is clear from the annotated reference of claim 14 that the length of the first side wall is longer than the length of the second side wall since the second side wall doesn’t extend from the first outlet side wall as the first wall does, such that the wall lengths are not the same. Since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).
In regards to claim 19, Neelagantan and Chuang discloses the claimed invention.
Neelagantan as modified does not explicitly teaches wherein the first angle is approximately 107 degrees, the second angle is approximately 130 degrees, the third angle is approximately 73 degrees, and the fourth angle is approximately 50 degrees. However, there is no evidence of record that these angles are significant in any way. Further it appears that the fan plenum 120 of Neelagantan would have worked equally well if the wall angles are changed in such a way that the trapezoidal configuration is kept and the fan can be accommodated in the fan plenum or housing such that there would be no change in function if the angles between the walls are changed as claimed. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Neelagantan such that the angles between the walls would be same as claimed since it has been held the configuration of a claimed apparatus was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant, see MPEP 2144.04 (IV)(B).  
In regards to claim 120, Neelagantan and Chuang discloses the claimed invention.



    PNG
    media_image3.png
    222
    377
    media_image3.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McGovern; Christopher (US-5475988-A) teaches A refrigerated display case with an improved air flow control system located in the lower portion thereof along with an improved means for controlling spillages and other contaminants which commonly fall downwardly into the tank or lower area thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIRHANU WELDETENSI whose telephone number is (571)272-9833. The examiner can normally be reached Monday to Friday 8:30am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIRHANU DAMTEW WELDETENSI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/CASSEY D BAUER/Primary Examiner, Art Unit 3763